DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Drawings
The drawings are objected to because; the lines and numbers have poor quality, see 37CFR 1.84. 	(l) Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  (p)(3) Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height. They should not be placed in the drawing so as to interfere with its comprehension. .
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.





Claim Objections
Claim 1 is objected to because of the following informalities:  “defining a” should be - -defining - -.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation "the front body portion back surface" in line 6.  
Claim 1 recites the limitation "the second curved edge wall" and “the first inlet” in line 18. Claim 1 recites the limitation "the second inlet port" in line 19.
Claim 1 recites the limitation "the valve chamber" in line 21.
Claim 1 recites the limitation "the closed rearward end", “the hammer body portion” and “the piston” in line 22. There is insufficient antecedent basis for the limitations in the claim.
Claim 1 recites “respective portions lateral walls” which is unclear as to what is intended to be defined. Appropriate correction is required.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102a2 as being anticipated by Liaw (US 20200238496). The claim is rejected as best understood based on the above 112 rejections.
Regarding claim 1, Liaw discloses a valve body (Figures 1-8) comprising: 
a first body portion (20) having a front surface and a back surface as shown in Figure 5; 
a second body portion (10) having a front surface and a back surface as shown in Figure 4, the first body portion having a thickness greater than a thickness of the second body portion as shown in Figure 3; 
a valve body disc member (30) positioned between the second body portion back surface and the front body portion back surface, the first body portion further defining a receiving area within the back surface for receiving therein a valve body disc (30), each body portion further having a length greater than a width; 
the first body portion further defining at least two ports (24. See Fig. 3) each of the two ports traversing respective portions lateral walls, the at least two ports defined within the lateral walls being in further fluid communication with one or more of a plurality of apertures (25, see Fig. 5 showing the communicating holes in dotted line 
wherein, the at least two ports of the first body portion, the at least one ports on the second curved edge wall (at 14,see Fig. 4) of the second body portion, the first inlet port, the second inlet port, the plurality of apertures within the first body portion receiving area, and the plurality of apertures within the interior wall recess of the second body portion, allow pressurizing fluid to flow through the valve chamber between the closed rearward end of the hammer body portion (see Fig. 8) and the piston (52) to direct the flow of fluid through the valve body, alternately driving a piston in a forward and rearward position (para.0025-0030).

    PNG
    media_image1.png
    1318
    974
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1199
    908
    media_image2.png
    Greyscale




    PNG
    media_image3.png
    1216
    933
    media_image3.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Craig Price, whose telephone number is (571)272-2712 or via facsimile (571)273-2712.  The examiner can normally be reached on Monday-Friday (8:00AM-4:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607, Kenneth Rinehart can be reached at 571-272-4881 or Mary McManmon 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/CRAIG J PRICE/           Primary Examiner, Art Unit 3753                                                                                                                                                                                             .